Citation Nr: 0831997	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-28 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Propriety of removal of child A as a dependent on the 
veteran's compensation award effective from June 1, 2002.  

2.  Propriety of denial of additional compensation benefits 
for child B as a dependent beyond age 23.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) as a result of decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which removed Dependent A from the veteran's 
award, effective June 1, 2002, and denied additional 
compensation benefits for Dependent B as a school age child 
beyond age 23.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in April 2007.  The veteran's attorney did 
not appear, but the veteran chose to participate in the 
hearing without his attorney.  In response to questions posed 
to the veteran, he testified that he could not remember 
essential facts surrounding these claims, including whether 
Dependent A graduated from college in May or August 2002.  
Regarding Dependent B, the veteran testified that all he 
could remember was that Dependent B stopped, and then started 
back in college.  


FINDINGS OF FACT

1.  Child A did not qualify as a dependent for compensation 
purposes from June 1, 2002, the first day of the month 
following the last day she attended school.  

2.  Child B did not qualify as a dependent for compensation 
purposes after age 23.  




CONCLUSIONS OF LAW

1.  The claim for compensation based on school attendance of 
child A after May 2002 is without legal merit.  38 U.S.C.A. § 
101(4)(A) (West 2002); 38 C.F.R. §§ 3.57, 3.667 (2007).  

2.  The claim for compensation based on school attendance of 
child B after reaching age 23 is without legal merit.  38 
U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.667.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The veteran was notified in written correspondence dated in 
October 2003 that the RO proposed to remove child A as a 
dependent school child and reduce the veteran's monthly 
benefit effective from the first day of June 2002, the month 
following the last month in which child A had attended 
school.  The veteran was notified that if child A had, in 
fact, attended school after May 2002 and prior to her 23rd 
birthday, the veteran should sign and submit an enclosed form 
within one year.  The veteran was also advised in 
correspondence dated in May 2004 that he should provide 
evidence that he had notified VA of a change in the expected 
graduation date for child A from August 2002 to May 2002.  
The veteran did not respond to either request.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (duty to assist is not 
a one-way street).  

In response to the veteran's notification to the RO that 
child B stopped attending school in December 2001, child B 
was removed as a dependent.  The veteran was notified of this 
decision in a letter dated in May 2002, which included a 
recitation of his appeal rights.  In correspondence received 
in October 2002, the veteran requested approval of school 
attendance for child B, effective August 2002.  In the 
October 2003 correspondence to the veteran, he was also 
notified that he was no longer entitled to additional 
benefits based on child B's August 2002 re-enrollment in 
school because child B had already turned 23 years of age.  
The veteran was informed that the only way in which 
entitlement could arise would be if it could be shown that 
child B had become seriously disabled (helpless) prior to age 
18.  The veteran was informed of his right to appeal, his 
right to a hearing, and his right to representation.   

In light of the foregoing, the Board finds that VA has no 
duty to inform or assist under the VCAA that was unmet.  

Child A

The RO received a VA Form 21-674, Request for Approval of 
School Attendance, for the veteran's daughter, child A, in 
May 1998.  The request stated that child A would be attending 
a named university from August 1998 until June 2002.  The 
veteran was notified in a letter dated in June 1998 that 
additional benefits would be paid based on child A's school 
attendance, and that those additional benefits would be paid 
until July 1, 2002, the first day of the month following the 
date that the veteran reported that child A was expected to 
graduate.  

The veteran submitted another VAF 21-674 school attendance 
request in March 1999, indicating that child A would not 
graduate until August 2002.  Based on this revised 
information from the veteran, the veteran was notified in 
correspondence dated in April 1999 that child A would be 
continued as a dependent until September 1, 2002.  

The veteran was sent a VA Form 21-8960, Certification of 
School Attendance or Termination, in July 2002.  The record 
does not contain any evidence that the veteran ever completed 
and returned this form.  Because the form had not been 
returned, the RO attempted to contact the veteran to 
determine child A's school attendance.  Unable to contact the 
veteran, the RO then contacted child A's school, which 
informed the RO that child A had last attended classes in May 
2002.  As previously noted, the veteran was advised in 
October 2003 correspondence that the RO proposed to remove 
child A as a dependent school child and reduce the veteran's 
monthly benefit effective from the first day of June 2002, 
the month following the last month in which child A had 
attended school.  The veteran did not respond to this letter, 
and child A was removed as a dependent student, effective 
June 1, 2002.  According to both the veteran and the RO, the 
veteran was informed of this in correspondence dated in March 
2004, though a copy of that letter is not of record.  

In his April 2004 notice of disagreement (NOD) with the RO's 
removal of child A as a dependent, the veteran averred that 
he had advised VA that child A would graduate in May 2002 
rather than August 2002.  In correspondence dated in May 
2004, the RO asked the veteran to submit any evidence he had 
that he had in fact earlier informed VA that child A would 
graduate in May 2002 rather than August 2002, as he had 
previously notified VA.  The veteran did not respond to this 
request.  As noted in the Introduction, the veteran's hearing 
testimony was not helpful in resolving questions of fact 
involving his dependents' school attendance.  

School attendance compensation benefits may be authorized 
through the last day of the month in which a course was or 
will be completed.  38 C.F.R. § 3.667(c).  Here, the evidence 
shows that child A's university stated that she last attended 
classes there in May 2002.  While the veteran stated in his 
NOD that he had informed VA that child A would finish school 
in May 2002, there is no evidence that such notification was 
made after the March 1999 notification that she would 
graduate in August 2002.  In light of the regulation 
governing award of school attendance compensation benefits, 
and given the uncontroverted evidence that child A's last 
classes were in May 2002, the Board finds that the removal of 
child A from the veteran's award, effective June 1, 2002, was 
proper.  

Child B

The veteran was notified that additional benefits would be 
paid based on child B's school attendance, and that those 
additional benefits would be paid until June 1, 2001, based 
on the veteran's written request for approval of school 
attendance.  In an April 1998 VA Form 21-8960, the veteran 
certified that child B was expected to graduate in June 2002.  
In correspondence dated in November 2000, the veteran was 
notified that the additional benefits based on child B's 
school attendance would cease when he reached age 23.  

A Report of Contact (ROC) dated in April 2002 indicates that 
the veteran called to inform the RO that child B had stopped 
attending college in December 2001; he was informed during 
that phone conversation that this had created an overpayment.  
The veteran was informed in writing in May 2002 that child B 
was being removed as a dependent because of his no longer 
being enrolled in school, that this was effective from 
January 1, 2002, the first day of the month following the 
month child B last attended school.  

The record shows that child B reached his 23rd birthday in 
March 2002.  Notwithstanding that child B had already turned 
23, the veteran submitted another VA Form 21-674 school 
attendance request in October 2002, requesting additional 
benefits based on child B's return to school in August 2002, 
which was about five months after turning 23.  As noted, the 
veteran was informed in correspondence dated in October 2003 
that child B was no longer entitled to additional benefits 
based on his school attendance because of his age.  This 
letter notified him that the only way additional benefits for 
child B would be warranted after he reached age 23 would be 
if he had become seriously disabled (helpless) prior to 
reaching age 18.  

The VA regulation governing compensation for a dependent 
child attending school provides that payments may not be made 
after the child reaches age 23.  38 C.F.R. § 3.57(a)(1)(iii).  
As previously noted, school attendance compensation benefits 
may be authorized through the last day of the month in which 
a course was or will be completed.  38 C.F.R. § 3.667(c).  

Here, the evidence shows that child B stopped attending 
classes in December 2001, and that compensation was 
terminated effective January 1, 2002, in accordance with 
§ 3.667(c).  The evidence also shows that child B did not 
return to school until August 2002, some five months after he 
turned 23.  There is no evidence or suggestion that child B 
has been determined to be a "helpless child," which would 
warrant continuation of dependent child status beyond his 
23rd birthday.  38 C.F.R. § 3.57(a)(1)(ii).  Given the law 
and the facts in this issue, the Board finds that award of 
additional school child benefits for child B after reaching 
his 23rd birthday is not warranted, and the appeal is denied.  


ORDER

The removal of child A from the veteran's award effective 
June 1, 2002, was proper; the appeal of this issue is denied.  

The denial of additional compensation benefits on account of 
child B's school attendance after his 23rd birthday was 
proper; the appeal of this issue is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


